 

Exhibit 10.29.2

 

AMENDED AND RESTATED SEVERANCE AGREEMENT

 

This Amended and Restated Severance Agreement (this “Agreement”) is entered into
as of December 23, 2002 by and between Exult, Inc. (the “Company”) and Kevin M.
Campbell (“Executive”).

 

A. Executive and the Company are parties to a Severance Agreement dated October
31, 2000 (the “Old Severance Agreement”).

 

B. Concurrently herewith, Executive and the Company are entering into an
Employment Restructuring Agreement (the “ERA”) pursuant to which Executive and
the Company are making changes to various features of Executive’s employment
with the Company.

 

C. This Agreement is entered into pursuant to the ERA to replace the Old
Severance Agreement and set forth certain rights of Executive in connection with
certain termination of his employment.

 

Therefore, the Company and Executive hereby agree as follows:

 

1. If a Triggering Event occurs, but subject to Sections 2 and 3:

 

(a) (i) Covered Options that had not vested as of the date of the Triggering
Event but that would have vested if Executive had remained employed with the
Company until the first anniversary of the date of the Triggering Event will
vest and become exercisable, and (ii) all shares previously issued upon exercise
of Covered Options prior to vesting that would have become free of repurchase
rights if Executive had remained employed with the Company until the first
anniversary of the date of the Triggering Event will become free of repurchase
rights, as of the date of the Triggering Event, notwithstanding any unsatisfied
vesting conditions applicable thereto. Covered Options that accelerate in
accordance with this Section 1(a) will be governed by the Plan pursuant to which
they were granted, including for purposes of the period for which they will
remain exercisable, except to the extent the plan is modified by a written
agreement between Executive and the Company. Covered Options that had not vested
as of the date of the Triggering Event and that do not accelerate according to
this provision will, unless otherwise provided by the Amended and Restated Stock
Option Addendum entered into by Executive and the Company concurrently herewith,
be cancelled.

 

(b) The Company or its successor will pay Executive the Severance Payment in a
lump sum within 15 days after the date of the Triggering Event or, if later, on
the date the condition described in Section 3 is satisfied.

 

(c) If Executive qualifies to continue to receive insurance coverage under the
Consolidated Omnibus Budget Reconciliation Act (“COBRA”), the Company will
reimburse Executive for the cost of coverage for Executive and Executive’s
eligible dependents who were covered under Company-sponsored insurance on the
date of notice of the Triggering Event for a



--------------------------------------------------------------------------------

period of 365 days after the date of the Triggering Event under COBRA. The
amount of reimbursement shall be equal to the actual premiums Executive pays.

 

(d) In addition, if the Triggering Event occurs after the date that a Management
Change first occurs, then the Supplemental Shares shall vest. Shares of
Specified Restricted Stock that had not vested as of the date of the Triggering
Event and that do not accelerate according to this provision will, unless
otherwise provided by the Amended and Restated Stock Option Addendum entered
into by Executive and the Company concurrently herewith, be cancelled.

 

2. (a) If Executive receives benefits under Section 1 of this Agreement in
connection with a Triggering Event not involving any Change in Control (as
defined at the time thereof in the Company’s 2000 Equity Incentive Plan or the
successor plan thereto) and not involving any breach by the Company in any
material respect of Executive’s Employment Agreement or any other material legal
obligation to Executive, then within five (5) days of the Triggering Event the
Company’s CEO may specify a list of companies deemed, in the CEO’s reasonable
good-faith judgment, to be engaged or planning to engage in business activities
competitive with the Company (“Listed Companies”). If, without prior written
consent of the Company’s CEO, at any time within 365 days after the Triggering
Event Executive directly or indirectly (i) participates in the ownership,
management, operation or control of, or is employed or contracted by, or
otherwise engaged in any business relationship for Executive’s compensation or
remuneration or investment with, any of the Listed Companies, or (ii) agrees to
do any of the things described in (i), then the Company shall be entitled
without consideration or obligation to Executive to cease payments to Executive
under this Agreement and to recover from Executive any cash payments made to
Executive pursuant to Section 1(b) of this Agreement, and to cancel any stock
options that vested pursuant to Section 1(a) of this Agreement but have not been
exercised, and to rescind any exercise of any stock options that vested pursuant
to Section 1(a) of this Agreement and any vesting of Supplemental Shares that
vested pursuant to Section 1(d) of this Agreement. Any restrictions imposed on
Executive and Company rights under this Section 2(a) will be (or become) void if
the Triggering Event occurs at any time during the period from 60 days before
until 548 days after a Change in Control.

 

(b) If at any time before the third anniversary of the Triggering Event
Executive (i) breaches in any material respect any contractual, legal or
fiduciary obligation to the Company, and if such breach is susceptible of cure,
fails to cure such breach within 30 days of the Company’s delivery to Executive
of notice of the breach and demand for cure, or (ii) disparages in any material
respect the Company or any other person or entity included among the “Released
Parties” as defined in Exhibit A, then the Company shall be entitled without
consideration or obligation to Executive to cease payments to Executive under
this Agreement and to recover from Executive any cash payments made to Executive
pursuant to Section 1(b) of this Agreement, and to cancel any stock options that
vested pursuant to Section 1(a) of this Agreement but have not been exercised,
and to rescind any exercise of any stock options that vested pursuant to Section
1(a) of this Agreement and any vesting of Supplemental Shares that vested
pursuant to Section 1(d) of this Agreement. Any obligation of the Company to
provide benefits to Executive will be suspended during any applicable cure
period.

 

2



--------------------------------------------------------------------------------

(c) The Company may exercise its rights under this Section 2 in whole or part by
giving Executive written notice at any time or from time to time within 180 days
after becoming aware of the activities described above. Within ten days after
receiving such notice from the Company, Executive shall repay to the Company the
cash payments made to Executive pursuant to Section 1(b) of this Agreement, and
return to the Company all shares of stock Executive received in connection with
any rescinded option exercise or vesting of Supplemental Shares, or if Executive
has transferred such shares, then pay to the Company in cash the equivalent
value thereof at the time of their transfer. If Executive returns stock option
shares to the Company pursuant to the foregoing, the Company will return to
Executive the aggregate exercise price Executive paid for the shares, in the
Company’s discretion either by paying Executive cash, or by reduction of amounts
Executive owes the Company. If Executive has transferred stock option shares and
is therefore obligated to pay the Company the value thereof pursuant to the
foregoing, Executive may deduct from that payment any portion of the aggregate
exercise price Executive paid to the Company for the shares that has not been
paid to Executive by the Company in its discretion either in cash or by
reduction of amounts Executive owes the Company.

 

3. The benefits provided to Executive under this Agreement will in each case be
contingent upon and subject to Executive’s execution and delivery to the
Company, and the effectiveness upon any applicable period of revocability, of a
written release substantially in the form attached hereto as Exhibit A.

 

4. The benefits provided to Executive under this Agreement will be subject to
appropriate income tax withholding and other deductions required by applicable
laws or regulations or approved by Executive, and Executive will be responsible
for all income taxes payable as a result of receipt of benefits under this
letter, without gross-up or other assistance from the Company except as may be
provided by separate written agreement between the Company and Executive.
Notwithstanding anything herein to the contrary, the Company’s obligation to pay
or provide any benefits under this Agreement may be reduced in offset by the
amount of any (i) monetary obligation Executive has to the Company or any of its
Affiliates and/or (ii) liability of the Company or any of its Affiliates to a
third-party as a result of any conduct by Executive that is outside the scope of
Executive’s employment with the Company.

 

5. The following definitions apply for purposes of this Agreement:

 

“Affiliate” of the Company means any person or entity controlling, controlled
by, or under common control with the Company.

 

“Cause” means (i) Executive has engaged in any “Misconduct” as defined at the
time thereof in the Company’s 2000 Equity Incentive Plan or the successor plan
thereto; or (ii) Executive’s conviction of, or plea of nolo contendere to, any
felony or misdemeanor in which the actions forming the basis for the charges for
which Executive was convicted or to which Executive pled nolo contendere
manifested moral turpitude or fraud by Executive, or that has a material adverse
effect (including without limitation reputational effect) upon the Company, or
that demonstrates that Executive is manifestly unfit for a position of
leadership and trust in the Company.

 

3



--------------------------------------------------------------------------------

“Covered Options” means (i) all options to purchase capital stock of the Company
or its successor issued to Executive at any time before execution of this
Agreement other than options to purchase up to 476,667 shares granted on
November 29, 2000 and options to purchase up to 23,333 shares granted on January
9, 2001, (ii) all options to purchase capital stock of the Company or its
successor issued to Executive at any time after execution of this Agreement
other than options that the Company specifies at any time within 30 days before
or after the date of issuance thereof are not Covered Options, and (iii) all
options or other securities issued in replacement for Covered Options, other
than restricted stock issued to Executive pursuant to that certain Restricted
Stock Agreement between Executive and the Company dated as of December 23, 2002
(the “RSA”). Unvested restricted stock granted to Executive pursuant to the RSA
will not be considered Covered Options.

 

“Disability” means Permanent Disability as defined in the Company’s 2000 Equity
Incentive Plan, or the successor plan thereto.

 

“Executive Officers” means officers of the Company or its Affiliates in favor of
whom the Company has entered into a severance agreement substantially in the
form hereof.

 

“Fair Market Value” of a share of Specified Restricted Stock means the
arithmetic mean of the closing price as reported in The Wall Street Journal
(Western Edition) for a share of the Company’s common stock on the Nasdaq
National Market, or such other exchange or system as may then represent the
primary market for trading in the Company’s common stock, for each of the 20
consecutive trading days ending on the date of the Triggering Event, or if that
date is not a trading day, then on the last trading day preceding the date of
the Triggering Event.

 

Resignation with “Good Reason” means (i) breach by the Company of Executive’s
Employment Agreement or any other material legal obligation to Executive in any
material respect and failure to cure such breach within 15 days of receipt from
Executive of a written demand for cure delivered to the Company within 60 days
after Executive became aware of the breach, followed by resignation by Executive
of Executive’s employment within 30 days after the end of such 15-day cure
period; or (ii) resignation by Executive of Executive’s employment within 30
days after (A) being directed to relocate Executive’s primary work location by
more than 25 miles, which relocation would increase Executive’s commuting
distance over the distance to Executive’s primary work location before the
change; (B) Executive’s level of responsibility, duties, title or reporting
relationships are diminished in any material way; (C) Executive’s annual salary
is reduced below $400,000 or by more than 15% in any 365-day period; (D) after
January 1, 2006, Executive’s bonus or other incentive compensation eligibility
or participation is reduced disproportionately to other Executive Officers,
taking into account relative annual salary levels (provided that non-payment to
Executive of incentive compensation because of Executive’s failure to achieve
reasonable performance milestones consistent with a written incentive
compensation plan that was fairly administered will not constitute Good Reason);
or (E) any successor to the Company or its business fails in any acquisition of
the Company or its business, or any other reorganization or change-in-control
transaction to assume in full all of the obligations of the Company under this
Agreement.

 

“Management Change” means either (i) the position of Chief Executive Officer of
the Company is held by some person other than James C. Madden, V., if the
position of Chief

 

4



--------------------------------------------------------------------------------

Executive Officer was not offered in good faith to Executive; or (ii) more than
half of the members of the Board of Directors of the Company are persons who
were not directors of the Company on the date of this Agreement, provided that
any representative of General Atlantic Partners or its affiliates who becomes a
member of the Board of Directors of the Company will be considered to have been
a member of the board on the date of this Agreement.

 

“Severance Payment” means the lesser of $300,000 or Campbell’s annual salary as
in effect on the date of the Triggering Event.

 

“Specified Restricted Stock” means 550,000 shares of common stock of the Company
issued to Executive, and subject to restrictions, pursuant to the RSA.

 

“Supplemental Shares” means the lesser of (i) such number of shares of Specified
Restricted Stock that had not vested as of the date of the Triggering Event
according to the RSA but that would have vested if Executive had remained
employed with the Company until the first anniversary of the date of the
Triggering Event; or (ii) such number of shares of Specified Restricted Stock
that had not vested as of the date of the Triggering Event according to the RSA
as have a Fair Market Value of $1,000,000 as of the date of the Triggering
Event.

 

“Triggering Event” means the Company or its successor terminates Executive’s
employment under any circumstances other than for Cause, death or Disability; or
Executive resigns Executive’s employment with Good Reason. The date of the
Triggering Event will be the date Executive’s employment terminates.

 

6. (a) Except as described in the third sentence of this Section 6(a), this
Agreement supersedes any and all (i) previous agreements (including without
limitation the Old Severance Agreement), plans or addenda related to severance
benefits payable to Executive, all of which are hereby terminated and of no
further force or effect, and (ii) contrary provisions of any plan pursuant to
which Covered Options or Supplemental Shares are granted. In addition, the
benefits payable to Executive hereunder are in lieu of any other severance
benefits under any other plan or agreement of the Company implemented or entered
into before the date of this Agreement. However, this Agreement is a supplement
to, and not a limitation of, the rights of Executive under the plans pursuant to
which the Covered Options or Supplemental Shares were issued, and nothing in
this Agreement limits acceleration of stock options or other benefits provided
to Executive under stock option plans of the Company or separate written
agreements entered into by the Company on or after the date hereof.

 

(b) If Executive becomes entitled to the benefits provided under this Agreement,
then Section 4.14 of the Company’s 2000 Equity Incentive Plan, and any similar
provisions of any other plan or agreement otherwise applicable to Executive or
Covered Options or Supplemental Shares, will cease to apply in circumstances
described in item (a) of the definition of “Misconduct” in the 2000 Equity
Incentive Plan (describing competitive activities), but this will not limit
Section 2(a) of this Agreement.

 

7. Sections 10(b) [Notices], 10(d) [Governing Law; Severability], 10(e)
[Remedies], 10(f) [Arbitration], 10(g) [Waivers; Amendments] and 10(h)
[Counterparts] of the Employment Agreement shall be applicable to this Agreement
as though set forth herein. Without limiting the

 

5



--------------------------------------------------------------------------------

foregoing, it is specifically intended that the prevailing party in disputes
hereunder be entitled to recover attorneys’ fees and costs as set forth in
Section 10(f) of the Employment Agreement.

 

In witness whereof, the Company and Executive have entered into this Agreement
as of the date first above set forth.

 

EXULT, INC.

 

By:

 

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

   

James C. Madden, V

President and CEO

         

Kevin M. Campbell

 

6



--------------------------------------------------------------------------------

EXHIBIT A

 

RELEASE

 

THIS RELEASE (this “Release”) is entered into as of
                                , by Kevin M. Campbell (“Executive”) in favor of
Exult, Inc. (“Exult” or the “Company”) and certain other parties as set forth
herein.

 

Contingent upon Executive’s execution and delivery to the Company of this
Release, the Company is obligated to provide certain benefits to Executive
pursuant to the Exult, Inc. Executive Severance Plan and related Amended and
Restated Severance Agreement entered into as of December 23, 2003 by and between
Executive and the Company and/or that certain Amended and Restated Stock Option
Addendum entered into as of December 23, 2003 by and between Executive and the
Company (the “Severance Arrangements”). In consideration of the receipt by
Executive of benefits pursuant to the Severance Arrangements, Executive hereby
agrees as follows:

 

1. Total Obligation. Executive acknowledges and agrees that the benefits
provided pursuant to the Severance Arrangements, along with the payments listed
on Schedule 1 to this Release for any accrued unpaid vacation, salary and bonus
payments, receipt of which is hereby acknowledged, are the sole and exclusive
amounts which the Company is obligated to pay to Executive, and all other claims
for compensation in any form, including but not limited to commissions, bonuses,
consulting fees and overtime wages are hereby waived. The cash payment portion
of the benefits the Company is obligated to provide to Executive pursuant to the
Severance Arrangements may be reduced in offset by the amount of any monetary
obligation of Executive to the Company or to an affiliate of the Company.

 

2. Release.

 

(a) As of the Effective Date, Executive, for Executive and for Executive’s
heirs, executors, administrators, successors and assigns, does hereby fully and
forever release, discharge and acquit the Company, its affiliates and their
respective current and former members, partners, principals, shareholders,
directors, officers, agents, attorneys, predecessors, employees,
representatives, clients, suppliers, service providers, and contractors and the
successors and assigns of each of them (“Released Parties”), of and from any and
all charges, grievances, complaints, claims, demands, obligations, promises,
agreements, damages, actions, causes of action, suits, rights, costs, losses,
debts, expenses (including attorneys’ fees and costs), liabilities, and
indebtedness, of every type, kind, nature, description or character, whether
known or unknown, suspected or unsuspected, liquidated or unliquidated, arising
out of, relating to or in any way connected with (i) Executive’s employment or
retention with the Company or its affiliates; (ii) the termination of
Executive’s employment or retention; (iii) any violation of local, state or
federal law, including, but not limited to, the Worker Adjustment and Retraining
Notification Act, Older Workers Benefit Protection Act (“OWBPA”), Americans with
Disabilities Act, California Fair Employment & Housing Act, Age Discrimination
in Employment Act of 1967, as amended (“ADEA”), Title VII of the Civil Rights
Act of 1964, as amended, Civil Rights Act of 1866, Rehabilitation Act of 1973,
as amended, Employee

 

7



--------------------------------------------------------------------------------

Retirement Income Security Act of 1974, as amended, claims under the California
Labor Code or other comparable state laws; (iv) wrongful termination, breach of
the covenant of good faith and fair dealing, intentional or negligent infliction
of emotional distress, defamation, invasion of privacy, breach of employment
contract, fraud or negligent misrepresentation; and (v) any other event, act or
omission arising on or before the Effective Date (the “Released Matters”).
Notwithstanding the foregoing, the Released Matters shall not include any claims
by Executive for: (A) Executive’s rights under the Severance Arrangements and
this Release; (B) Executive’s rights to benefits under Exult’s 401(k) plan and
any other written plan or written arrangement pursuant to which Executive
received benefits that have accrued and vested as the time of termination of
Executive’s employment; (C) Executive’s rights pursuant to the applicable stock
option plan to exercise stock options granted to Executive that are vested
(including without limitation pursuant to the Severance Arrangements) but not
exercised or revoked pursuant to the applicable stock option plan or the
Severance Arrangements, and other rights of Executive pursuant to the plan
pursuant to which such stock options were granted or written agreements related
to such stock options; (D) statutory rights arising solely as a result of
Executive’s ownership of Exult shares and held in common with other Exult
stockholders; (E) any claim Executive may make for unemployment or workers’
compensation benefits; or (F) rights to defense, indemnity, and reimbursement
pursuant to any written plan or written commitment of the Company.

 

(b) Executive specifically agrees not to claim, and has waived any right to
claim, to have been under duress in connection with the review, negotiation,
execution and delivery of this Release.

 

(c) Executive acknowledges and agrees that the releases made herein constitute
final and complete releases of the Released Parties with respect to all Released
Matters, and that by signing this Release, Executive is forever giving up the
right to sue or attempt to recover money, damages or any other relief from the
Released Parties for all claims Executive has or may have with respect to the
Released Matters (even if any such claim is unforeseen as of the date hereof).

 

(d) Executive represents and warrants that Executive understands California
Civil Code Section 1542, which provides as follows:

 

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.”

 

Executive, being aware of Section 1542, hereby expressly waives any and all
rights Executive may have thereunder as well as under any other statute or
common law principles of similar effect under the laws of any state or the
United States. This Release shall act as a release of all future claims that may
arise from the Released Matters, whether such claims are currently known or
unknown, foreseen or unforeseen including, without limitation, any claims for
damages incurred at any time after the date of this Release resulting from the
acts or omissions which occurred on or before the date of this Release of any of
the Released Parties.

 

8



--------------------------------------------------------------------------------

Thus, notwithstanding the provisions of Section 1542, and for the purpose of
implementing a full and complete release and discharge of the Released Parties,
Executive expressly acknowledges that this Release is intended to include in its
effect, without limitation, all Released Matters which Executive does not know
or suspect to exist in his favor at the time of execution hereof, and that this
Release contemplates the extinguishment of all such Released Matters.

 

3. No Claims. Executive represents and warrants that Executive has not
instituted any complaints, charges, lawsuits or other proceedings against any
Released Parties with any governmental agency, court, arbitration agency or
tribunal. Executive further agrees that, except to the extent that applicable
law prohibits such agreements, Executive will not, directly or indirectly, (i)
file, bring, cause to be brought, join or participate in, or provide any
assistance in connection with any complaint, charge, lawsuit or other proceeding
or action against any Released Parties at any time hereafter for any Released
Matters, (ii) assist, encourage, or support employees or former employees or
stockholders or former stockholders of Exult or any of its affiliates in
connection with any lawsuit, charge, claim or action they may initiate, unless
compelled to testify by appropriate civil processes; or (iii) defend any action,
proceeding or suit in whole or in part on the grounds that any or all of the
terms or provisions of this Release are illegal, invalid, not binding,
unenforceable or against public policy. In addition, Executive will refrain from
bringing or dismiss, as applicable, any claim against any third party if any
Released Party would be required to defend or indemnify that third party in
connection with such claim. If any agency or court assumes jurisdiction of any
complaint, charge, or lawsuit against Exult or any Released Party, on
Executive’s behalf, Executive agrees to immediately notify such agency or court,
in writing, of the existence of this Release, including providing a copy of it
and to request, in writing, that such agency or court dismiss the matter with
prejudice.

 

4. Advice of Counsel. Executive represents and agrees that he or she fully
understands his or her right to discuss, and that Exult has advised Executive to
discuss, all aspects of this Release with Executive’s private attorney, that
Executive has carefully read and fully understands all the provisions of the
Release, that Executive understands its final and binding effect, that Executive
is competent to sign this Release and that Executive is voluntarily entering
into this Release.

 

5. Acknowledgment. Executive represents and agrees that in executing this
Release Executive relies solely upon his own judgment, belief and knowledge, and
the advice and recommendations of any independently selected counsel, concerning
the nature, extent and duration of Executive’s rights and claims. Executive
acknowledges that no other individual has made any promise, representation or
warranty, express or implied, not contained in this Release, to induce Executive
to execute this Release. Executive further acknowledges that Executive is not
executing this Release in reliance on any promise, representation, or warranty
not contained in this Release.

 

6. Return of Property. Executive will immediately return all Exult property,
documents, files, records, equipment, instruction manuals and other items
concerning the business of Exult, its parent or subsidiary companies, or any
related entity that are in Executive’s possession or under Executive’s control.

 

9



--------------------------------------------------------------------------------

7. Non-Disclosure. Executive shall keep the terms of this Release confidential,
and, with the exception of his spouse and legal counsel or as compelled by law,
Executive will not disclose any information concerning this Release to anyone.

 

8. Binding on Successors and Assigns. This Release shall inure to the benefit of
and be binding upon the successors and assigns of Exult and shall inure to the
benefit of and be binding upon Executive’s heirs, executors, administrators,
successors and assigns.

 

9. Arbitration. Executive acknowledges and agrees that any dispute regarding the
application, interpretation or breach of this Release will be subject to final
and binding arbitration before the American Arbitration Association (“AAA”) (an
entity unaffiliated with Exult which provides arbitration services), which will
be the exclusive remedy for such claim or dispute. Such claim or dispute shall
be resolved by one (1) arbitrator that shall be mutually selected by Executive
and Exult. If Executive and Exult cannot mutually select an arbitrator, the
arbitrator shall be appointed in accordance with the then-existing commercial
arbitration rules of the AAA. Any resolution, opinion or order of the AAA may be
entered as a judgment in any court of competent jurisdiction. This Release shall
be admissible in any proceeding to enforce its terms.

 

10. Severability. If any provision of this Release is found, held, declared,
determined, or deemed by any court of competent jurisdiction to be void,
illegal, invalid or unenforceable under any applicable statute or controlling
law, the legality, validity, and enforceability of the remaining provisions will
not be affected and the illegal, invalid, or unenforceable provision will be
deemed not to be a part of this Release

 

11. Governing Law. This Release shall be construed and interpreted in accordance
with California law.

 

12. Proprietary Information Agreement. Executive hereby reaffirms all of
Executive’s agreements and covenants set forth in that certain Proprietary
Information and Inventions Agreement by and between Executive and Exult.

 

13. Entire Agreement. This Release contains the entire agreement and
understanding between Executive and Exult regarding the matters set forth herein
and replaces all prior agreements, arrangements and understandings, written or
oral regarding the subject matter hereof. This Release cannot be amended,
modified, supplemented, or altered, except by written amendment or supplement
signed by Executive and Exult.

 

14. Counterparts. This Release may be executed in counterparts, each of which
shall be deemed an original, but all of which shall constitute but one and the
same instrument. Facsimile transmission of this Release and/or retransmission of
any signed facsimile transmission will be deemed the same as delivery of an
original and will be binding for all purposes.

 

15. Review and Effectiveness.

 

(a) This Section 15(a) applies only if Executive is aged under forty (40). This
Release is effective as of the date first written above (the “Effective Date”).

 

10



--------------------------------------------------------------------------------

(b) This Section 15(b) applies only if Executive is aged forty (40) and above.

 

(i) Executive acknowledges that prior to signing this Release, Executive was
offered up to forty-five (45) days to consider whether to sign this Release.
Executive further acknowledges receiving the disclosures required under the ADEA
and OWBPA attached hereto.

 

(ii) Executive understands that he or she is entitled to revoke this Release
within seven (7) days after its execution. The eighth (8th) day after
Executive’s execution and delivery of this Release will be the “Effective Date”.
This Release will be effective and enforceable beginning on the Effective Date
unless Executive delivers written revocation of this Release to Exult’s Chief
Executive Officer at 4 Park Plaza, Suite 1000, Irvine, California 92614,
facsimile 949/553-1541 before the Effective Date, in which case this Release
will be of no force or effect; and

 

(iii) Executive acknowledges that Section 4 regarding Executive’s consultation
with his attorney applies, among other things to the ADEA and OWBPA.

 

IN WITNESS WHEREOF, Executive has executed this Release as of the date first
written above.

 

EXECUTIVE

--------------------------------------------------------------------------------

Kevin M. Campbell

 

11



--------------------------------------------------------------------------------

Schedule 1 to

 

Release

 

Calculate Executive’s accrued unpaid vacation, and any salary and bonus amounts
that are payable. These should be listed on this schedule and paid at the time
of termination.

 

12